 
           
  

FEB 03 2020

Clark U.S) Distr uri
Greet rO,
BY.

IN THE UNITED STATES DISTRICT COURT

 
 

MIDDLE DISTRICT OF NORTH CAROLINA

HASSIE DEMOND KNOWLIN

Plaintiff,

VS. No. |. J0cv a

LEXISNEXIS,

TRANS UNION,

EQUIFAX,
EXPERIAN,
US BKPT CT NC

Defendant. COMPLAINT

 

 

 

PRELIMINARY STATEMENT
1. This is an action for damages brought from violations of the Fair Credit Reporting Act

(FCRA) 15 U.S.C. §1681 ef seq.

JURISDICTION

2. The jurisdiction of this Court is conferred by 15 U.S.C. §1681p.

COMPLAINT page

Case 1:20-cv-00105-CCE-LPA Document1 Filed 02/03/20 Page 1 of 4

 
wD es WAN NH kB ow YP =

mM wo po NV YY NV NY NH NN YS YF FP FP Fr Ff KF FS SS he
co Wd A th SB YY NY S|} CS DO we HN BD NH FF YW VY FF ©

 

 

FACTUAL ALLEGATIONS
2. Defendants LexisNexis initiated many pulls of Plaintiffs credit reports from Trans
Union, Eqiufax, Experian without permissible purpose. These pulls have become reportings in the
public record that have been considered negative accounts on my credit reports. TRANS UNION,
EQUIFAX, EXPERIAN allowed LEXISNEXIS and US BKPT CT NC to continuously report

inaccurate information in plaintiffs report for more than two years which has damaged plaintiffs

ability to do business and his reputation as a creditable consumer

VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA), 15 U.S.C. §1681
WILLFUL NON-COMPLIANCE BY DEFENDANT DEBT COLLECTOR, L.L.C.

3. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. §1681a(c).

4. LEXISNEXIS and US BKPT CT NC. is a furnisher of information within the meaning
of the FCRA, 15 U.S.C. §1681s-2.

5, LEXISNEXIS and US BKPT CT NC. willfully violated the FCRA. LEXISNEXIS and
US BKPT CT NC violations include, but are not limited to, the following:

(a) LEXISNEXIS and US BKPT CT NC. willfully violated 15 U.S.C. §1681b(f)

(b) by obtaining Plaintiff's consumer report without a permissible purpose as defined by15

U.S.C. §1681b.

WHEREFORE, Plaintiff demands judgment for damages in the amount of $1,000 against
LEXISNEXIS and US BKPT CT NC. for actual or statutory damages, and punitive

damages, attorney’s fees and costs, pursuant to 15 U.S.C. §1681n.

COMPLAINT page

Case 1:20-cv-00105-CCE-LPA Document1 Filed 02/03/20 Page 2 of 4

 
 

 

VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA), 15 U.S.C, §1681
NEGLIGENT NON-COMPLIANCE BY DEFENDANT TRANS UNION, EQUIFAX,

EXPERIAN,

6. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. §1681a(c).

7, TRANS UNION, EQUIFAX, EXPERIAN, . is a furnisher of information within the
meaning of the FCRA, 15 U.S.C. §1681s-2.

8. TRANS UNION, EQUIFAX, EXPERIAN. negligently violated the FCRA. Defendants
violations include, but are not limited to, the following:

(a) TRANS UNION, EQUIFAX, EXPERIAN negligently violated 15 U.S.C. §1681b (f)

by reporting information in Plaintiff's consumer report without a permissible purpose as

defined by15 U.S.C. §1681b.

WHEREFORE, Plaintiff demands judgment for damages in the amount of $1,000 against

TRANS UNION, EQUIFAX, EXPERIAN. for actual damages, and attorney’s fees and

costs, pursuant to 15 U.S.C. § 1681o.

WHEREFORE, Plaintiff demands judgment for damages against TRANS UNION,
EQUIFAX, EXPERIAN. and $2,000 for actual or statutory damages, and punitive

damages, fees and costs, pursuant to 15 U.S.C. §1681n (a) (3) and 15 U.S.C. §16810 (a)

COMPLAINT page

Case 1:20-cv-00105-CCE-LPA Document1 Filed 02/03/20 Page 3 of 4

 
wo fe SS BO UO FP YH KN YS

bo ie] bo bo bo bo ho No ho me — — —_ — — — — — —_.
oo ~~] a A a a bo — > so oo ~~] ON A ae ta MK —_ >=

 

 

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

tted this 3rd VE of Feb, 2020

YL submt
hi, $a
eA

Hassie-Demond Knowlin

1018 East Side Dr.
Greensboro, NC, 27406
336 947 9991

HASSIEKNOWLIN@GMAIL.COM

COMPLAINT page

Case 1:20-cv-00105-CCE-LPA Document1 Filed 02/03/20 Page 4 of 4

 
